CRAWLEY, Judge,
concurring specially.
Unlike the majority, I find that the following language in the agreement supports the husband’s contention that the payments of $75 per week for three years constituted periodic alimony:
“Husband acknowledges that his duty to pay alimony shall not be dischargeable in bankruptcy.”
It appears to me that, by the foregoing provision, the husband was acknowledging his intent to have the $75 payments treated as periodic alimony that is not dischargeable in bankruptcy. At the very least, that portion of the agreement is ambiguous. When a provision in an agreement is ambiguous, the trial court may receive parol evidence regarding the parties’ intent in drafting the provision. I concur with the majority only because the wife provided the sole testimony regarding the parties’ intent.